Citation Nr: 0415999	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an effective date earlier 
than June 14, 1991, for the award of service connection and a 
total schedular evaluation for schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1976 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified before 
the undersigned at a hearing held at the Board in Washington, 
DC in January 2004.  Additional evidence was received at the 
hearing, for which a waiver of initial RO consideration was 
submitted.

Service connection for bilateral knee and leg disabilities 
was denied in an August 2002 rating decision.  The veteran 
expressed his disagreement with the denial of those claims 
later in August 2002, but was not issued a responsive 
statement of the case.  At his January 2004 hearing before 
the undersigned, however, the veteran withdrew his claims for 
service connection for bilateral knee and leg disabilities.

The Board also notes that in a statement received in October 
2002, the veteran asserted that he had a scar on his right 
eye resulting from an injury in service.  This matter is 
therefore referred to the RO for appropriate action.

The Board lastly notes that in numerous statements submitted 
in connection with the instant appeal, the veteran has 
requested a hearing before a Veterans Law Judge.  In a 
November 2002 statement, he indicated that he desired a 
"personal hearing".  In a statement received in February 
2003, the veteran clarified that the only hearing he was 
seeking was before a Veterans Law Judge.


FINDING OF FACT

An April 1998 Board decision denied the veteran's claim for 
an effective date earlier than June 14, 1991, for the award 
of service connection and a total schedular evaluation for 
schizophrenia; the veteran's motions for reconsideration of 
the April 1998 decision were denied in June 1998 and 
September 1998, and the April 1998 Board decision was 
thereafter affirmed in May 1999 by the United States Court of 
Appeals for Veterans Claims.


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than June 14, 1991, for the award of service 
connection and a total schedular evaluation for schizophrenia 
is legally insufficient.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Lapier v. Brown, 5 Vet. App. 215 
(1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

An April 1998 Board decision denied the veteran's claim of 
entitlement to an effective date earlier than June 14, 1991, 
for the award of service connection and a total schedular 
evaluation for schizophrenia.  The veteran's motions for 
reconsideration of the April 1998 Board decision were denied 
in June 1998 and September 1998, and the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals, hereinafter Court) in a May 1999 
decision affirmed the April 1998 Board decision.  A June 2000 
Board decision thereafter denied the veteran's motion to 
revise the April 1998 Board decision on the basis of clear 
and unmistakable error, and a motion for reconsideration by 
the veteran of the June 2000 Board decision was denied in 
August 2000.  

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7104(b) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board notes, however, that in cases where an appellant 
seeks to reopen a claim for entitlement to an earlier 
effective date under 38 C.F.R. § 3.156, as in this case, the 
Court, in Lapier v. Brown, 5 Vet. App. 215 (1993), has held 
that, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2003).  See also Leonard v. 
Principi, 17 Vet. App. 447 (2004).

The Court has also held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since an April 1998 Board 
decision denied entitlement to an effective date earlier than 
June 14, 1991, for the award of service connection and a 
total schedular evaluation for schizophrenia, and as, 
pursuant to the Court's holding in Lapier, supra, the veteran 
would not be entitled to an earlier effective date for the 
award of service connection and a total schedular evaluation 
for schizophrenia even if he had presented new and material 
evidence, his claim must be denied as legally insufficient. 

The Board notes that the veteran, as he did at the time of 
the April 1998 Board decision, has repeatedly asserted that 
because his schizophrenia originated in service, the correct 
effective date for the grant of service connection for that 
disorder must be the date of his discharge from service, 
regardless of the date of his reopened claim.  At his January 
2004 hearing before the undersigned, the veteran admitted 
that he understood that the effective date for the grant of 
service connection and award of a total schedular evaluation 
in his case was controlled by certain laws and regulations, 
but he argued that an exception to the application of those 
laws and regulations should be made in his case.  The Board 
is bound by the law in this matter, however, and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). 

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board points out, however, that in Mason v. Principi, 16 
Vet. App. 129, 132 (2002), the Court held that where the law, 
and not the evidence, is dispositive in a claim, the VCAA is 
not applicable.  See also Valiao v. Principi, 17 Vet. App. 
229 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis, 
supra.

In any event, the Board notes that the veteran was notified 
of the August 2002 rating decision denying his claim, and 
that he was issued a statement of the case in December 2002 
which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  38 U.S.C.A. § 5103(a) (West 
2002).  The Board again points out that this is a case where 
the law is dispositive of the claim, and that there 
consequently is no need to advise the veteran to submit any 
evidence in his possession, or to advise him of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA (since there is no additional evidence that 
can be obtained by VA or submitted by or on behalf of the 
veteran which could affect the outcome of the instant 
appeal).  See Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Sabonis, 
supra.  Moreover, since there is no reasonable possibility 
that any assistance to the veteran would substantiate his 
claim, VA's duty to assist the veteran in the instant claim 
has been fulfilled.  See 38 C.F.R. § 3.159(d) (West 2002).




ORDER

The appeal is denied.  





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



